--------------------------------------------------------------------------------

Exhibit 10.2

SERIES A PREFERRED STOCK AGREEMENT

     This Agreement (this “Agreement”) is dated as of August 11, 2010 among
Jinhao Motor Company, a Nevada corporation (the “Company”), Islamic Bank of Asia
Limited (“IBA”) and Mr. Tsoi Chak Shing, a shareholder of the Company and acting
in its personal capacity as a covenantor (the “Covenantor”).

     WHEREAS, the parties to this Agreement are also parties to (i) that certain
Securities Purchase Agreement (the “Securities Purchase Agreement”) for the sale
and purchase of shares of Series A Convertible Redeemable Stock of the Company
dated as of August 11, 2010 and (ii) that certain Investors’ Rights Agreement to
be executed as of the closing of the financing contemplated under the Securities
Purchase Agreement (the “Investors’ Rights Agreement”; collectively with the
Securities Purchase Agreement, the “Transaction Agreements”);

      WHEREAS, subject to the terms and conditions set forth in the Securities
Purchase Agreement, IBA has agreed to purchase Series A Preferred Stock of the
Company;

     WHEREAS, the Certificate of Designation, in the form of Exhibit B attached
to the Securities Purchase Agreement, to be filed with the Secretary of State of
the State of Nevada, will set forth the rights, preferences and privileges of
the Series A Preferred Stock;

     WHEREAS, IBA has agreed, notwithstanding the provisions of the Certificate
of Designation and the Securities Purchase Agreement, to waive certain rights,
preferences and privileges it would otherwise be entitled to thereunder and has
agreed not to seek to enforce such rights, preferences and privileges against
the Company, in each case, on the terms and subject to the conditions set forth
herein; and

     WHEREAS, the Covenantor acting in its personal capacity covenants as set
out herein for the benefit of IBA.

AGREEMENT

     NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company, the Covenantor and IBA
agree as follows:

ARTICLE 1
DEFINITIONS

     1.1 Definitions. Capitalised terms used but not defined herein shall have
the meanings ascribed to such terms in the Securities Purchase Agreement, and:

     “Covenantor” means Mr. Tsoi Chak Shing.

     “IBA Series A Preferred Stock” is defined in Exhibit A attached hereto.

--------------------------------------------------------------------------------

      “Waived Provisions” means the rights, preferences and privileges of Series
A Preferred Stock as set out in the Certificate of Designation solely to the
extent such rights, preferences and privileges are more advantageous to the
holder of Series A Preferred Stock than the rights, preferences and privileges
described in Exhibit A.

ARTICLE 2
AGREEMENTS WITH RESPECT TO THE WAIVED PROVISIONS

2.1 IBA Series A Preferred Stock; Certificate of Designation.

          (a) Notwithstanding the provisions of the Certificate of Designation
and the Securities Purchase Agreement, IBA agrees that, with respect to itself
only, the Certificate of Designation shall be interpreted and applied by the
Company in all events as if such Certificate of Designation read as set forth in
Exhibit A hereto.

          (b) IBA irrevocably waives all its rights and powers under and with
respect to the Waived Provisions and agrees not to bring or commence any Action
to enforce the Waived Provisions for its benefit.

2.2 IBA Series A Preferred Stock; Investors’ Rights Agreement.

          (a) Notwithstanding the provisions of the Investors’ Rights Agreement,
IBA agrees that, with respect to itself only:

           (i) Section 7(a) of the Investors’ Rights Agreement shall be
interpreted and applied by the Company, the Company Entities and the Major
Shareholder to apply only to such payment obligations owed by the Company to the
holder of IBA Preferred Stock as may apply after giving effect to the amendments
and waivers provided for in this Agreement; and

           (ii) Section 7(d) of the Investors’ Rights Agreement shall not apply
for the benefit of the holder of IBA Preferred Stock, but the Company shall
endeavour to achieve the After Tax Net Profit targets set forth in Section 7(d)
of the Investors’ Rights Agreement.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

     3.1 Representations and Warranties of the Company. Except as disclosed in
the Disclosure Schedules attached to the Securities Purchase Agreement as
Schedule 1, the Company makes the following representations and warranties to
IBA as of the date hereof and as of the Closing Date:

          (a) Organization and Qualification. The Company is duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Company is not in violation of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. The Company
is duly

--------------------------------------------------------------------------------

qualified to conduct its respective businesses and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.

          (b) Authorization; Enforcement. The Company has the requisite
corporate and other power and authority to enter into and to consummate the
transactions contemplated by this Agreement to which it is a party and otherwise
to carry out its obligations thereunder. The execution and delivery of this
Agreement, by the Company and the consummation by the Company of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Company, and no further action is required by the
Company in connection with such authorization. This Agreement has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company, enforceable against the Company each in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar Legal
Requirement relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

          (c) No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s certificate of incorporation or bylaws, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument or other understanding to which the Company is a party or by which
any property or asset of the Company is bound or affected, or (iii) result in a
violation of any Legal Requirement, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.

     3.2 Representations and Warranties of IBA. IBA makes the following
representations and warranties to the Company as of the date hereof and as of
the Closing Date:

          (a) Organization; Authority. IBA is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. The execution, delivery and
performance by IBA of the transactions contemplated by this Agreement has been
duly authorized by all necessary corporate on the part of IBA. This Agreement
has been duly executed, and when delivered in accordance with the terms hereof,
will constitute the valid and legally binding obligation of IBA, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.

--------------------------------------------------------------------------------

     3.3 Representations and Warranties of the Covenantor. The Covenantor makes
the following representations and warranties to IBA as of the date hereof and as
of the Closing Date:

          (a) Capacity and Qualification. The Covenantor is a natural person
with the requisite power and authority to own and use his properties and assets.

          (b) Authorization; Enforcement. The Covenantor has the requisite power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder. The
execution and delivery of this Agreement, by the Covenantor and the consummation
by the Covenantor of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Covenantor, and no further
action is required by the Covenantor in connection with such authorization. This
Agreement has been (or upon delivery will have been) duly executed by the
Covenantor and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Covenantor, enforceable
against the Covenantor each in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar Legal requirement relating
to, or affecting generally the enforcement of, creditors’ rights and remedies or
by other equitable principles of general application.

          (c) No Conflicts. The execution, delivery and performance of this
Agreement by the Covenantor and the consummation by the Covenantor of the
transactions contemplated thereby do not and will not (i) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument or other
understanding to which the Covenantor is a party or by which any property or
asset of the Covenantor is bound or affected, or (ii) result in a violation of
any Legal Requirement, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Covenantor
or a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Covenantor is bound or
affected; except such as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.

ARTICLE 4
OTHER AGREEMENTS OF THE PARTIES

     4.1 Covenant. Subject to Section 7(a) of the Investors’ Rights Agreement,
the Covenantor acting in his personal capacity and not as a shareholder of the
Company shall ensure the timely payment to IBA by the Company of all dividends,
redemption price and all other amounts payable under the Investors’ Rights
Agreement in respect of the IBA Preferred Stock (in each case, as the terms of
such IBA Preferred Stock and the Investors' Rights Agreement are amended by this
Agreement), and further undertakes that in the event of any failure by the
Company to make any of the above payments to IBA in breach of its contractual
obligations, he will in his personal capacity promptly make such payments in
full to IBA. For the avoidance of doubt, the intention of this Section is not to
create rights which are superior to those of other Series A Stockholders of the
Company or to expand the Covernantor’s obligations under the Transaction
Agreements.

--------------------------------------------------------------------------------

     4.2 Declaration. The Company declares and agrees that with respect to
distributions to holders of IBA Preferred Stock, it will act as if the
Certificate of Designation for Series A Preferred Stock had been amended to read
as set forth in Exhibit A.

ARTICLE 5
MISCELLANEOUS

     5.1 Entire Agreement. This Agreement (including Exhibit A) hereto contain
the entire understanding of the parties with respect to the subject matter
hereof and except for the Securities Purchase Agreement and the Investors’
Rights Agreement, supersede all prior agreements, understandings, discussions
and representations, oral or written, with respect to such matters, which the
parties acknowledge have been merged into such documents, exhibits and
schedules.

     5.2 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by the
parties hereto. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.

     5.3 Construction; Interpretation. The headings herein are for convenience
only, do not constitute a part of this Agreement and shall not be deemed to
limit or affect any of the provisions hereof. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party. The words “including,” “include” and other words of similar import
shall be deemed to be followed by the words “without limitation.”

     5.4 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Company, the Covenantor and their successors. The Company
and the Covenantor may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the IBA. IBA may assign any or
all of its rights under this Agreement to any Person to whom IBA assigns or
transfers any Securities and who agrees to be bound hereby.

     5.5 Third-Party Beneficiaries. This Agreement is intended for the benefit
of, and may be enforced by, the parties hereto and their respective successors
and permitted assigns and, in respect of section 2.2, by all parties to the
Investors’ Rights Agreement and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person.

--------------------------------------------------------------------------------

     5.6 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Any dispute,
controversy or claim arising out of or relating to this Agreement or the
transactions contemplated hereof, or the breach, termination or invalidity
thereof, shall be settled by arbitration in Hong Kong under the UNCITRAL
Arbitration Rules in accordance with the Hong Kong International Arbitration
Centre Procedures for the Administration of International Arbitration in force
at the date hereof. The place of the arbitration shall be Hong Kong and the
language of the arbitration shall be English. There shall be only one
arbitrator.

     5.7 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

     5.8 Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -- SIGNATURE PAGES FOLLOW]

--------------------------------------------------------------------------------

Exhibit 10.2

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

  JINHAO MOTOR COMPANY       By: /s/ Tsoi Chak Shing   Name: Tsoi Chak Shing  
Title: Director       ISLAMIC BANK OF ASIA LIMITED       By: /s/ Tan Jeh Wuan  
Name: Tan Jeh Wuan   Title: Managing Director       Mr. Tsoi Chak Shing   By:
/s/ Tsoi Chak Shing


--------------------------------------------------------------------------------